Case 1:21-cv-22280-BB Document 13 Entered on FLSD Docket 07/15/2021 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

  EMIN GÜN SIRER,                          CASE NO.: 21-cv-22280

              Plaintiff,

  v.

  EMRE AKSOY,

              Defendant.


     UNOPPOSED MOTION OF DEFENDANT EMRE AKSOY FOR
    ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT AND
            SUPPORTING MEMORANDUM OF LAW
        COMES NOW the Defendant, EMRE AKSOY, by and through the

  undersigned counsel, and hereby moves for a thirty (30) day enlargement of

  time to respond to the Complaint and as grounds therefore, the Defendant

  AKSOY states:

        1.   On or about June 24, 2021, AKSOY was served with the summons

  and a copy of the Complaint in this action. Aksoy's response to the Complaint

  is due on July 15, 2021.

        2.   The Complaint filed by the Plaintiff contains eleven (36) averments

  for relief and approximately ten (10) pages of allegations.
Case 1:21-cv-22280-BB Document 13 Entered on FLSD Docket 07/15/2021 Page 2 of 4




          3.   Aksoy requires the requested extension to prepare his response to

  the Complaint. Defendant Aksoy resides full time outside of the United States

  and is presented with unique challenges in responding to this lawsuit so far

  away from his place of residence.

          4.   Pursuant to Local Rule 3.01(g), Defendant hereby certifies that we

  have conferred with opposing counsel and they have no objections to this

  motion.

          WHEREFORE, the Defendant Aksoy, respectfully requests that this

  Court enter an order granting Aksoy a thirty (30) day extension, i.e., to and

  until Monday, August 16, 2021, to file and serve its response to the Complaint.

           DEFENDANT'S MEMORANDUM OF LAW IN SUPPORT OF
          MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO
                          COMPLAINT
          Rule 6(b) of the Federal Rules of Civil Procedure provides in relevant

  part:

               When by these rules or by a notice given thereunder or by
               order of a court an act is required or allowed to be done at or
               within a specified time, the court for cause shown may at
               any time in its discretion (1) with or without motion or
               notice order the period enlarged if request therefor is made
               before the expiration of the period originally prescribed or as
               extended by a previous order, or (2) upon motion made after
               the expiration of the specified period permit the act to be
               done where the failure to act was the result of excusable
               neglect; but it may not extend the time for taking any action
Case 1:21-cv-22280-BB Document 13 Entered on FLSD Docket 07/15/2021 Page 3 of 4




             under Rules 50(b) and (c)(2), 52(b), (d), and (e) and 60(b),
             except to the extent and under the conditions stated in them.
        The award of the requested enlargement of time for Aksoy to file and

  serve a response to the Complaint constitutes a proper use of this Court’s

  discretion. Aksoy has requested the enlargement of time prior to the service

  deadline specified by the Federal Rules of Civil Procedure. Aksoy requires the

  requested enlargement of time to properly develop and prepare a response to

  the Complaint. Aksoy respectfully submits that the Court's discretion is best

  utilized by granting the requested extension.

        Respectfully Submitted,




 ___________________________                      /s/ Gautier Kitchen
 ROOK ELIZABETH RINGER, ESQ.                      GAUTIER KITCHEN, ESQ.
 Florida Bar No. 1015698                          (pro hac vice forthcoming)
 LENTO LAW GROUP, P.A.                            Florida Bar No.: 0689793
 222 San Marco Ave., Ste. “C”                     THE KITCHEN LAW FIRM
 St. Augustine, FL 32084                          103 N. Meridian Street
 904.602.9400 (Office)                            Tallahassee, Florida 32301
 904.299.5400 (Fax)                               Telephone: (850) 329-6715
 reringer@lentolawgroup.com                       gautier@kitchen-law.com
 Attorney for Plaintiff                           juditch@kitchen-law.com
                                                  Attorney for Plaintiff
Case 1:21-cv-22280-BB Document 13 Entered on FLSD Docket 07/15/2021 Page 4 of 4




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 15th, 2021, a true and correct copy

 hereof has been furnished by ECF, and/or certified U.S. Mail to the following

 counsel:

 ROCHE FREEDMAN LLP
 Devin (Velvel) Freedman, Esq.
 200 S. Biscayne Blvd.
 Suite 5500 Miami, Florida 33131
 Tel: (305) 753-3675
 Email: vel@rcfllp.com

 Kyle Roche (pro hac vice forthcoming)
 Joseph Delich (pro hac vice forthcoming)
 99 Park Avenue, Suite 1910
 New York, NY 10016
 Email: kyle@rcfllp.com
 Email: jdelich@rcfllp.com


                               Respectfully Submitted,



                               _____________________________________
                               ROOK ELIZABETH RINGER, ESQ.
                               LENTO LAW GROUP, P.A.
                               Attorney for Plaintiff
